Name: Commission Regulation (EC) No 3128/94 of 20 December 1994 amending Regulation (EC) No 3254/93 as regards the specific supply arrangements for certain fruits and vegetables for the benefit of the smaller Aegean islands for 1995
 Type: Regulation
 Subject Matter: plant product;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 21 . 12. 94 Official Journal of the European Communities No L 330/45 COMMISSION REGULATION (EC) No 3128/94 of 20 December 1994 amending Regulation (EC) No 3254/93 as regards the specific supply arrangements for cetain fruits and vegetables for the benefit of the smaller Aegean islands for 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 822/94 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3) lays down common detailed rules for the application of the arrangements for supplying the smaller Aegean islands with certain agricultural products and determines, pursuant to Article 3 (2) of Regulation (EEC) No 2019/93, the amount of the aid for such supply according to the island-group which includes the island in which the product is disposed of ; whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balances for the smaller Aegean islands for fruit and vege ­ tables from the rest of the Community should be established for 1995 ; Whereas, in order to attain the objective of the supply arrangements pursuant to Regulation (EEC) No 2019/93 and, in particular, to reduce the smaller Aegean islands' natural handicaps without hampering the development potential of local products, it should be made possible for certain fruits and vegetables originating in a smaller island to be covered by the supply arrangements in ques ­ tion, on condition that such basic products are in surplus relative to that island's specific requirements ; Whereas the amount of the flat-rate aid to be granted for the supply to the smaller islands of the products in ques ­ tion from other smaller islands should be fixed ; Whereas Commission Regulation (EC) No 3254/93 (4), as last amended by Regulation (EC) No 2747/94 (*), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3254/93 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 For the purpose of Article 2 of Regulation (EEC) No 2019/93, the quantities in the forecast supply balance for fruit and vegetables which are to benefit from Community aid are indicated in Annexes I and II to this Regulation.' ; 2. Article 2 is replaced by the following : 'Article 2 The aid fixed in the first indent of Article 1 ( 1 ) of Regulation (EEC) No 2958/93 shall also be granted in respect of :  mandarins harvested on the island of Khios, up to a maximum quantity of 1 000 tonnes per year,  seed potatoes falling within CN code 0701 10 00 and potatoes for human consumption falling within CN codes 0701 90 51 , 0701 90 59 and 0701 90 90 harvested on the island of Naxos up to a maximum quantity of 4 000 tonnes per year,  tomatoes harvested on the island of Syros, up to maximum quantity of 2 000 tonnes per year,  courgettes harvested on the island of Syros up to a maximum quantity of 300 tonnes per year, which are dispatched to either of the groups of islands set out in Annexes I and II to that Regulation under the forecast supply balance. This provision shall apply on condition that the above ­ mentioned products :  are surplus relative to the requirements of the island in which they originate,  are covered by a certificate of origin . To these ends, the application for the aid certificate and the aid certificate provided for in Article 1 (3) of Regulation (EEC) No 2958/93 shall bear in box 24 the words "product originating in the island" followed by the name of the smaller island in which the product originates .' ; 3 . Annexes I and II are replaced by the Annex to this Regulation. (') OJ No L 184, 27. 7. 1993, p. 1 . (2) OJ No L 95, 14. 4. 1994, p. 1 . (3) OJ No L 267, 28 . 10 . 1993, p. 4. (4) OJ No L 293, 27. 11 . 1993, p. 34. O OJ No L 290 , 11 . 11 . 1994, p. 8 . Article 2 This Regulation shall enter into force on 1 January 1995. No L 330/46 Official Journal of the European Communities 21 . 12. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX 'ANNEX I Forecast supply balance for 1995 for the smaller Aegean islands belonging to Group A (') (tonnes) Description CN code Quantity Potatoes 0701 1000 0701 90 51 0701 90 59 3 000 0701 90 90 Vegetables 0702 to 0709 (*) 1 000 Citrus fruit, fresh ex 0805 Grapes 0806 10 Apples 0808 10 31 to 0808 10 89 Pears 0808 20 31 to 0808 20 39 Apricots, cherries, peaches, plums and sloes, fresh 0809 2 000 Strawberries 0810 10 Melons, water melons 0807 10 Figs, fresh 0804 20 10 Kiwi fruit 081090 10 (") Not including vegetables falling within CN codes 0709 60 91 , 0709 60 95, 0709 60 99 (with the exception of edible peppers), 0709 90 31 , 0709 90 39 and 0709 90 60. (') The smaller islands belonging to Group A are defined in Annex I to Regulation (EEC) No 2958/93 . 21 . 12. 94 Official Journal of the European Communities No L 330/47 ANNEX II Forecast supply balance for 1995 for the smaller Aegean islands belonging to Group B (') (tonnes) Description CN code Quantity Potatoes 0701 10 00 0701 90 51 0701 90 59 10 000 0701 90 90 Vegetables 0702 to 0709 (*) 5 300 Citrus fruit, fresh ex 0805 Grapes 0806 10 Apples 0808 10 31 to 0808 10 89 Pears 0808 20 31 to 0808 20 39 Apricots, cherries, peaches, plums and sloes, fresh 0809 7 518 Strawberries 0810 10 Melons, water melons 0807 10 Figs, fresh 0804 20 10 Kiwi fruit 081090 10 (") Not including vegetables falling within CN codes 0709 60 91 , 0709 60 95, 0709 60 99 (with the exception of edible peppers), 0709 90 31 , 0709 90 39 and 0709 90 60.' (') The smaller islands belonging to Group B are defined in Annex II to the Regulation (EEC) No 2958/93.